RENDERED: NOVEMBER 12, 2021; 10:00 A.M.
                      NOT TO BE PUBLISHED


               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-1565-MR

LEONARD CRABTREE                                                  APPELLANT


                APPEAL FROM PULASKI CIRCUIT COURT
v.             HONORABLE JEFFREY T. BURDETTE, JUDGE
                       ACTION NO. 18-CI-00053


CAREY BALDWIN, INDIVIDUALLY AND IN HIS
PROFESSIONAL CAPACITY AS A DEPUTY FOR
COFFEE COUNTY SHERIFF’S DEPARTMENT;
KEVIN J. WILLIAMS, INDIVIDUALLY AND IN
HIS PROFESSIONAL CAPACITY AS A TRUCK
DRIVER FOR WILLIAMS GRAIN AND STRAW,
LLC; AND WILLIAMS GRAIN AND STRAW, LLC                             APPELLEES


                                OPINION
                           AFFIRMING IN PART,
                         REVERSING IN PART, AND
                              REMANDING

                                 ** ** ** ** **

BEFORE: DIXON, McNEILL, AND K. THOMPSON, JUDGES.

DIXON, JUDGE: Leonard Crabtree appeals from the order of the Pulaski Circuit

Court dismissing his claims, entered on November 2, 2020. After careful review
of the briefs, the record, and the law, we affirm in part, reverse in part, and remand

this matter for further proceedings consistent with this Opinion.

                   FACTS AND PROCEDURAL BACKGROUND

               On January 20, 2017, Leonard Crabtree stopped at the intersection of

Highway 90 and Old Highway 90, Loop 2. At that time, a tractor-trailer owned by

Williams Grain and Straw, LLC, (“WGS”) and operated by Kevin J. Williams was

parked on the right shoulder of Highway 90, to the left of the stop sign. Although

Crabtree could not see oncoming traffic from the left, due to the tractor-trailer, he

proceeded into the intersection and was struck by a police cruiser operated by

Officer Carey Baldwin. Williams left the scene of the accident with the tractor-

trailer before being interviewed by an investigating officer. These events were

witnessed by a local mechanic, Gary Hunter. Hunter relayed the company name

and registration plate color and number displayed on the tractor-trailer to the

investigating officer.

               On January 17, 2018, Crabtree1 sued Officer Baldwin, WGS,2 and

Williams.3 Crabtree alleged Officer Baldwin operated his cruiser “in a very unsafe


1
  Crabtree’s wife, Joyce, was initially a Plaintiff in the action but her claims were later dismissed
by an agreed order entered on January 15, 2019.
2
  Williams Grain Farms, LLC, was a defendant in the original complaint but was not listed as a
defendant in the amended complaint, entered on January 10, 2020.
3
 Williams was listed as “UNKNOWN DEFENDANT/DRIVER” in the original complaint but
was named in the amended complaint.

                                                -2-
and uncontrolled manner when he negligently and carelessly was travelling at an

excessive amount of speed, failed to maintain proper control of his vehicle and

failed to maintain a proper look-out when he slammed into the vehicle being

owned and operated by” Crabtree. Crabtree alleged Williams was operating the

tractor-trailer owned by, and with the permission of, WGS “in a very unsafe,

negligent and careless manner when he stopped his tractor-trailer on the shoulder

. . . severely restricting the view of motorists traveling onto Highway 90, including

the view of . . . [Crabtree], which resulted in the collision described above.”

                After significant discovery, including written discovery and

depositions, Officer Baldwin moved the trial court for summary judgment.

Williams and WGS joined in Officer Baldwin’s motion. After the matter was fully

briefed, a hearing held, and a proposed order tendered, the trial court granted

summary judgment in favor of Officer Baldwin, WGS, and Williams. This appeal

followed.

                                STANDARD OF REVIEW

                Summary judgment is appropriate “if the pleadings, depositions,

answers to interrogatories, stipulations, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” CR4 56.03. An


4
    Kentucky Rules of Civil Procedure.

                                           -3-
appellate court’s role in reviewing a summary judgment is to determine whether

the trial court erred in finding no genuine issue of material fact exists and the

moving party was entitled to judgment as a matter of law. Scifres v. Kraft, 916

S.W.2d 779, 781 (Ky. App. 1996). A grant of summary judgment is reviewed de

novo because factual findings are not at issue. Pinkston v. Audubon Area Cmty.

Servs., Inc., 210 S.W.3d 188, 189 (Ky. App. 2006) (citing Blevins v. Moran, 12

S.W.3d 698 (Ky. App. 2000)).

                                     ANALYSIS

             On appeal, Crabtree asserts the trial court improperly granted

summary judgment in favor of Officer Baldwin, because he was speeding, and

improperly granted summary judgment to WSG and Williams, because their

tractor-trailer was impermissibly parked on the shoulder of Highway 90. Statutes,

such as the ones at issue here, “may create a duty subject to liability as negligence

per se. A negligence per se claim is merely a negligence claim with a statutory

standard of care substituted for the common law standard of care.” Lewis v. B & R

Corp., 56 S.W.3d 432, 438 (Ky. App. 2001) (internal quotation marks and

footnotes omitted). Even so, the “violation must be a substantial factor in causing

the injury and the violation must be one intended to prevent the specific type of

occurrence before liability can attach.” Id. A question concerning contributory




                                          -4-
negligence ordinarily should be submitted to the jury. Banner Transfer Co. v.

Morse, 274 S.W.2d 380, 382 (Ky. 1954) (citations omitted).

                Concerning Crabtree’s claims against Officer Baldwin, Hunter

testified that it appeared Officer Baldwin was speeding. However, Hunter’s

testimony is speculative at best and will not prevent a grant of summary judgment

in this instance. See O’Bryan v. Cave, 202 S.W.3d 585, 588 (Ky. 2006).

Furthermore, no evidence has been produced that Officer Baldwin could have

avoided the collision even if he had been traveling at or below the speed limit.

Accordingly, since Crabtree has not produced evidence that Officer Baldwin’s

actions were a substantial factor in causing this accident, summary judgment was

properly granted dismissing Crabtree’s claims against Officer Baldwin. See Lewis,

56 S.W.3d at 437.

                Crabtree next argues Williams’ tractor-trailer was parked on the

shoulder of the highway in contravention of KRS5 189.450(3) which, in pertinent

part, provides, “No vehicle shall be . . . allowed to stand on the shoulders of any

state-maintained highway, except that, in the case of emergency . . . vehicles shall

be permitted to stop on the shoulders to the right of the traveled way . . . .” It is

well-established the purpose of this statute is “to prevent the highway from being

obstructed by stationary vehicles. One leaving a vehicle standing on the highway


5
    Kentucky Revised Statutes.

                                           -5-
has the burden of showing that he comes within one of the exceptions enumerated

in the statute.” Morse, 274 S.W.2d at 381 (citations omitted). Further, “a disabled

vehicle must be removed from the highway unless it is impracticable to do so.” Id.

(emphasis added).

              Although Williams was not deposed, he claimed in written discovery

answers that he “stopped because he heard unusual noises coming from the engine

of the tractor-trailer and feared engine trouble.” Even so, neither WSG nor

Williams has asserted the tractor-trailer was disabled to the point it could not have

been driven at all or parked in the nearby Dollar General lot or other location so as

not to obstruct the view of other motorists, including Crabtree, of the highway

from the stop sign. Certainly, the fact Williams drove the rig from the scene before

law enforcement could arrive is indicative it was not completely disabled.

Moreover, Williams did not assert that he popped the hood of the tractor-trailer to

examine the engine or placed or activated the required emergency equipment.

Hunter testified he did not see Williams take any of these actions either. Further,

Hunter testified he saw Williams exit the Dollar General store, approach Crabtree

to ask if he was alright, go straight to the tractor-trailer, start the ignition, and drive

off.

              Consequently, whether Williams was negligent in allowing the

tractor-trailer to enter and/or remain on the shoulder of Highway 90 prior to this


                                            -6-
accident is a question of fact to be determined by the fact-finder. Id. at 381-82.

Since reasonable minds could differ as to whether the tractor-trailer being parked

on the shoulder of Highway 90 was a substantial factor in causing this accident,

granting summary judgment on this issue was improper and must be reversed.

Pathways, Inc. v. Hammons, 113 S.W.3d 85, 92 (Ky. 2003).

                                  CONCLUSION

             Therefore, and for the foregoing reasons, the order of the Pulaski

Circuit Court is AFFIRMED in part, REVERSED in part, and this matter is

REMANDED for further proceedings consistent with this Opinion.



             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE CAREY
                                           BALDWIN:
Jarrod Bentley
Prestonsburg, Kentucky                     Casey C. Stansbury
                                           Curtis M. Graham
                                           Lexington, Kentucky


                                           BRIEF FOR APPELLEES KEVIN J.
                                           WILLIAMS AND WILLIAMS
                                           GRAIN AND STRAW, LLC:

                                           Bradford L. Breeding
                                           Megan E. H. Jordan
                                           London, Kentucky


                                         -7-